                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

JAMES McCONICO, JR., #117 395,               )
                                             )
        Petitioner,                          )
                                             )
             v.                              ) CIVIL ACTION NO.: 2:19-CV-195-WHA
                                             )
WARDEN GWENDOLYN BABERS,                     )
et al.,                                      )
                                             )
        Respondents.                         )


                                      FINAL JUDGMENT

        In accordance with the prior proceedings, opinions, and orders of the court, it is ORDERED

that:

        1. The Recommendation of the Magistrate Judge (Doc. 5) is ADOPTED as the opinion of

the court.

        2. Petitioner’s objection (Doc. 8) is OVERRULED.

        3. This action is DISMISSED without prejudice.

        The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        Done, this 25th day of April 2019.


                                        /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
